        Case 3:19-cv-03512-WHO Document 100 Filed 04/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: April 6, 2021             Time: 11 minutes          Judge: WILLIAM H. ORRICK
                                 2:00 p.m. to 2:11 p.m.
 Case No.: 19-cv-03512-WHO       Case Name: Nightingale v. U.S. Citizenship and Immigration
                                 Services


Attorneys for Plaintiff:     Matt Adams, Trina Realmuto, Mary Kenney, and Tiffany Lieu
Attorneys for Defendant:     Cristen Handley and Matthew Skurnik

 Deputy Clerk: Jean Davis                             Court Reporter: Debra Pas


                                       PROCEEDINGS

Case Management Conference conducted via videoconference. The Court has reviewed the
quarterly progress report and appreciates the government’s significant improvement in its
compliance, although recognizing that additional improvement is still necessary. The Court is not
inclined to change the reporting requirements at present. Plaintiffs urge that the Court set a
benchmark for “substantial compliance” to push the government to make meaningful structural
changes. The Court makes clear that it expects further significant reductions in the backlog to
bring the government into compliance with the Judgment entered December 17, 2020 and that it
is confident that the government is making this issue a priority to solve. The next quarterly
status report is due June 15, 2021.


Further Case Management Conference set for July 6, 2021 at 2:00 p.m.
